IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20030
                        Conference Calendar



CLINTON W. DELESPINE,

                                         Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-3578
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Clinton W. Delespine, Texas inmate #187450, requests leave

to proceed in forma pauperis (IFP) on appeal.   Delespine’s

motions for release on annual report status and for an

evidentiary hearing are DENIED.

     Delespine asserts that he was granted IFP in prior district

court proceedings, that the case was transferred, and that the

district court should not have denied him leave to proceed IFP.

He contends also that his parole was revoked erroneously.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-20030
                                 -2-

     The district court entered final judgment, dismissing

Delespine’s complaint in Delespine v. Kyle, 94-CV-1588 (S.D. Tex.

Feb. 23, 1996), two years prior to the initiation of the

complaint in the instant case.      Delespine has not complied with

28 U.S.C. § 1915.   He has not filed the affidavit and prison

trust fund account statement, which are required for the district

court to make a financial assessment.      See § 1915(a)(1), (2);

Hatchet v. Nettles, 201 F.3d 651, 652 (5th Cir. 2000) (prisoner

must file IFP application containing all information required by

§ 1915(a)(1) and (2)).   Additionally, Delespine cannot show that

he will present a nonfrivolous issue on appeal.      See Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982).     Accordingly,

Delespine’s motion for IFP is DENIED, and the appeal is DISMISSED

as frivolous.   5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).      Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996).     We caution Delespine that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C.

§ 1915(g) WARNING ISSUED; OTHER MOTIONS DENIED.